


110 HR 1152 IH: Open Space and Farmland Preservation

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1152
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Gerlach (for
			 himself, Mrs. Biggert,
			 Mr. Kirk, Mr. Walsh of New York,
			 Mr. Platts,
			 Mr. Pitts, and
			 Mr. Carney) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To reserve a small percentage of the amounts made
		  available to the Secretary of Agriculture for the farmland protection program
		  to fund challenge grants to encourage the purchase of conservation easements
		  and other interests in land to be held by a State agency, county, or other
		  eligible entity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open Space and Farmland Preservation
			 Act.
		2.Additional
			 title-holding option under farmland protection program
			(a)Additional
			 title-holding option; reservation of fundsSection 1238I of the Farm Security Act of
			 1985 (16 U.S.C. 3838i) is amended by adding at the end the following new
			 subsection:
				
					(d)Option for title
				To be held by eligible entity
						(1)Reservation of
				funds; purposeOf the funds made available under section
				1241(a)(4) for a fiscal year to carry out this section, the Secretary shall
				reserve not less than 15 percent to make grants to support cooperative efforts
				by an eligible State agency, a county, and one or more other eligible entities
				to purchase conservation easements and other interests in eligible land under
				subsection (a), the title to which will be held by an eligible entity rather
				than the United States.
						(2)Cost
				sharingNotwithstanding subsection (c)(1), the share of the cost
				of purchasing a conservation easement or other interest in eligible land borne
				by the United States under this subsection shall not exceed 25 percent. The
				State agency involved in the purchase shall contribute 25 percent of the
				purchase price, the county involved in the purchase shall contribute 25 percent
				of the purchase price, and the other eligible entities involved in the purchase
				shall contribute 25 percent of the purchase price.
						(3)Prohibition on
				use of grant fundsFederal funds made available under this
				subsection may not be used by grant recipients for administrative
				purposes.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2007.
			
